Citation Nr: 1811917	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a nasal fracture.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office.
	
A Board hearing was held in July 2016.  A transcript is of record.


FINDING OF FACT

The evidence is in equipoise as whether the sleep apnea was caused by the service-connected residuals of a nose fracture.

 
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, sleep apnea was caused by the service-connected residuals of a nose fracture.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran claims that his current sleep apnea was caused by a nose fracture he sustained in a fight while on active duty in June 1979.  See July 2013 service treatment records, p. 55; October 2013 notice of disagreement.

Obstructive sleep apnea has been diagnosed.  See October 2013 C&P examination.  Therefore, Wallin element (1), current disability, is established.

Service connection is in effect for residuals of a nose fracture.  See August 2013 rating decision.  Thus, Wallin element (2), service-connected disability, is established.

As for Wallin element (3), medical nexus, there is conflicting medical evidence.

The October 2013 VA examiner stated that it is less likely than not that the Veteran's current obstructive sleep apnea was due to the service-connected residuals of a nose fracture, i.e., deviated septum, and that instead the Veteran's obstructive sleep apnea was most likely caused by his obesity and tobacco use.  The examiner noted that the Veteran's X-rays were negative for nasal bones and showed no significant nasal septum deviation.  The examiner stated that the Veteran appeared to have ageneis of the frontal sinuses.  

An August 2016 private medical treater noted that the Veteran was a long-standing patient of his who had a sleep apnea diagnosis.  The private medical treater noted that the Veteran claimed that he never had issues with symptoms of sleep apnea before his nasal fracture and subsequent deviated septum that occurred while in service.  The private medical treater opined that there is at least a 50 percent or greater chance that the Veteran's nose fracture caused the physiological change that has since led to his deviated septum and subsequent symptoms of sleep apnea.  See August 2016 medical treatment record.  

Given the conflicting medical evidence, the Board finds that the evidence is in equipoise as whether the sleep apnea was incurred by the service-connected residuals of a nose fracture.  Hence, Wallin element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish secondary service connection for sleep apnea and that service connection is granted in full.  The benefit sought on appeal is accordingly allowed. 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a nasal fracture, is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


